DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 
This action is in response to the papers filed February 5, 2021.  Currently, claims 1-3, 5-7, 10-15, 48-69 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush Rejection has been withdrawn in view of the amendment to the claims.  Claim 69 has been withdrawn.  
	
Election/Restrictions
Applicant's election without traverse of a mutation and the MLL2 gene from Table 1, Claims 1-7, 10-15, 48-50 in the paper filed September 11, 2019 is acknowledged.
Claim 69 has been withdrawn as directed to non –elected subject matter.  Upon allowance of the Claim 1, from which Claim 69 depends, Claim 69 will be considered for rejoinder.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2016/056451, field October 11, 2016 and claims priority to provisional 62/239,202.

Drawings
The drawings are acceptable. 

New Matter
Claims 1-3, 5-7, 10-15, 48-68 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “performing surgery” are included. The amendment proposes that the new claim language is supported at paragraphs 3, 27 etc (see remarks filed January 29, 2021).   However, the specification does not describe or discuss “performing surgery” after performing the normalization, hybrid capture and mutation analysis.  Instead the specification merely mentions improvements in surgical and medical management do not overcome the recurrence of bladder cancer (para 3).  This description does not support “performing surgery” after performing the 
Applicant is required to cancel the new matter in the reply to this Office Action.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10-15, 48-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to a method for analyzing bladder cancer by detecting at least one mutation in at least one gene associated with bladder cancer wherein the presence or absence of the mutation or epigenetic alteration provides the bladder cancer status of the subject.  The Claim has added an administration step but the claim appears to be conditional only when the subject was identified as having bladder cancer.  
Claim 12 is further directed to monitoring the progress or recurrence of bladder cancer based upon analysis of two urine samples.    
Claim 48 is directed to “a method for diagnosing or monitoring a recurrence of bladder cancer in the subject”. 

Claim 50 is directed to “a method of determining a susceptibility of the subject to bladder cancer”.   

Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “analyzing bladder cancer”) and a law of nature/natural phenomenon (i.e. the natural correlation between the presence or absence of genetic variations in MLL2 and bladder cancer).  Claim 12 is directed to monitoring the progress or recurrence of bladder cancer based upon analysis of two urine samples.    Claim 48 further requires a step of diagnosing or monitoring a recurrence of bladder cancer.  Claim 49 is directed to a step that requires monitoring a progression of the bladder cancer.  Claim 50 is directed to determining a susceptibility of the subject to bladder cancer.  Each of these method steps are abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  Claim 1 requires performing the step of “analyzing ….to obtain a nucleic acid sequence data” and “detecting the presence or absence of a mutation”.  Neither the specification nor the claims set forth a limiting definition for “detecting” and the claims do not set forth how “detecting” is accomplished.  As broadly recited the detecting step may be accomplished mentally by looking at data from a database or 

A correlation that preexists in the human is an unpatentable phenomenon.  The association between mutations in MLL2 and bladder cancer, diagnosis, monitoring a recurrence of bladder cancer, monitoring a progression of the bladder cancer and determining a susceptibility of the subject to bladder cancer is a law of nature/natural phenomenon.  The steps which tells users of the process to diagnose, monitor, or determining bladder cancer in the sample, amounts to no more than an "instruction to apply the natural law".  These steps are no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The steps does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

The exception is not integrated into a practical application of the exception.  The claims have been amended to add “further comprising administering to the subject identified as having bladder cancer, a bladder cancer therapeutic agent, performing surgery, preparing a clinical report or a combination thereof”.  The claims appear to be conditional and these steps are only required to subject identified as having bladder cancer.  The performance of surgery is general and is not specific to the judicial 

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step obtaining test samples and using hybrid capture to isolate nucleic acid was well known in the art at the time the invention was made.  The hybrid capture encompasses using any of a variety 
The claims do not impose meaningful limits on the claim scope such that others are not substantially foreclosed from using the judicial exceptions.  Particularly, the claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “analyzing” and “determining” steps are insufficient to make the claims patent eligible.  
The analyzing step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the presence or absence of the mutation in a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The detecting step essentially tells users to determine the genotype through whatever known processes they wish to use.  
In the instant situation, as already noted above, the detection step in claim 1 is so broadly recited as to encompass reading a document which lists mutations for a patient, as well as comparison between a patient's sequence vs that of known wild type sequence.  As such, the detection step broadly reads on an abstract idea.  The same analysis set forth in Myriad v. Ambry Genetics applies to the instant claims: "Similar concerns to the ones the Supreme Court expressed in Myriad with respect to isolated DNA exist here: allowing a patent on the comparison step could impede a great swath of research relating to the BRCA genes, and it is antithetical to the patent laws to allow these basic building blocks of scientific research to be monopolized.  See Myriad,133 S. Ct. at 2116” See Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  As in Myriad v Ambry, because of its breadth, the detection step covers detection of yet undiscovered alterations in the region set forth in the claims, and the detection is not restricted by the purpose of the detection or the alterations being detected.   
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response acknowledges the first step and step 2A, prong one both are “yes”.  The response however argues that the claims recite additional elements of administering a bladder cancer therapeutic agent based on the bladder cancer status of the subject, performing a surgical treatment on said subject, preparing a clinical report or a combination there of.  The response argues that the claim administers a particular treatment.  This argument has been considered but is not convincing because the claim appears conditional and is only applied to a subject identified as having bladder cancer.  If the absence of the mutation is detected in step d, the claim does not appear administration is required.  Thus, the claim does not require applying the judicial exception. 
	Even if the claim required detecting the presence of a mutation and identifying the patient as having bladder cancer and then performing surgery, this is not specific for the judicial exception as it is not specific to bladder cancer.  The claim does not require surgical treatments for bladder cancer, as argued by the response.  
	Moreover, preparing a clinical report is not an integration of the recited judicial exception into a practical application.  The preparation of a clinical report is not an integration of the judicial exception.  The "preparation of a clinical report" step, which Prometheus, 132 S. Ct. at 1297.  Simply writing the results in a clinical report does not amount to an '"application of the law of nature to a new and useful end."' Prometheus, 132 S. Ct. at 1294 (quoting Funk Bros., 333 U.S. at 130) (emphasis added); see also Davison Chern. Corp. v. Joliet Chems., 179 F.2d 793, 795 (7th Cir. 1950) (explaining that to be patentable, the application of a natural law "must be novel and inventive in character" and concluding that claimed process was unpatentable where the patentee "merely transferred to paper his discovery of a scientific fact"). This limitation fails to elevate the claim to something significantly more than the natural principle itself. Just as conventional pre-solution activity does not tum an unpatentable law of nature into a patent eligible application, neither does "insignificant post-solution activity ... transform an unpatentable principle into a patentable process." Diehr, 450 U.S. at 191-92; cf Flook, 437 U.S. at 590 (recognizing that "[a] competent draftsman could attach some form of post-solution activity to almost any mathematical formula"). The "preparing a clinical report" step requires a physical act-the act of writing the results of the analysis but the mere presence of this physical step does not render the claim patent eligible. It does not require the process user to do anything in light of the correlation (aside from simply declaring it). Cf Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011).  
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5-7, 10-15, 48-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claims 1-3, 5-7, 10-15, 48-68 are directed to analyzing bladder cancer status in “a subject”.  The method normalizes nucleic acid from a urine sample from the subject and then detects the presence or absence of a mutation in MLL2.  The method provides the status of the presence or absence of the mutation provides the bladder cancer status.  The method has added administering to the subject identified as having bladder cancer a therapeutic, surgery or preparing a clinical report.  The method does not provide identifying a subject as having bladder cancer.  Thus, “to the subject identified as having bladder cancer” lacks proper antecedent basis.  It is unclear whether the claim requires detecting the presence of a mutation such that the claim requires a subject is identified or whether the administering step only occurs if a mutation was detected.  The claim appears to encompass detecting either the presence or the absence of a mutation, and thus, would make the final administration step conditional on detecting of the presence of the mutation.  However, the metes and 
Claim 1 has been amended to require at least one gene associated with bladder cancer in the nucleic acid sequence data, wherein the at least one gene is MLL2.  It is unclear whether the claim is limited to a single gene, MLL2 or whether the claim is directed to at least one gene, wherein the at least one gene comprises MLL2 such that additional genes are encompassed.  
Claim 6 and 7 are directed to “the test sample” comprises one or more urine samples.  Claim 1 from which Claims 6 and 7 depend does not provide a test sample.  Thus, “the test sample” of Claims 6 and 7 lack proper antecedent basis.  Claim 1 appears to have been amended to require a urine sample.  Correction is required.  
Claim 56 is directed to wherein “the sequencing data is normalized”.  Claim 1 requires normalizing in Step a). Claim 1, step c requires analyzing captured nucleic acid to obtain nucleic acid sequence data.   It is unclear whether a second normalization is required or whether the claim does not further limit Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim(s) 1, 2, 5, 11, 14, 48-50, 52-58, 61-67,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Millholland et al. (Research and Reports in Urology, Vol. 4, pages 33-40, 2012) or Ward et al. (PLOS, DOI:10.1371, February 22, 2016) in view of Andersson et al. (PLoS One. 2014; 9(4): e94023.), and in further view of Steve et al. (US 2014/0303001).
Millholland teaches detection of low frequency mutations in the urine of bladder cancer patients using next generation deep sequencing.  Millholland teaches urine based assays that use ultra deep sequencing technology detect single mutant molecule DNAs indicative of bladder cancer.  Millholland specification teaches DNA isolation from urine.  The isolated DNA is then amplified using chimeric primers that include a library key and 10 base pair barcode sequences (page 35, col. 2).  The ultradeep amplicon sequencing technology that relies upon DNA capture beads in a water in oil emulsion PCR detected low levels of mutant DNA (page 36, col. 2).  
Ward also teaches Multiplex PCR and next generation sequencing for the non-invasive detection of bladder cancer.  Ward teaches extracting DNA from urine cell pellets and amplifying the regions of genes that are frequently mutated in bladder cancer.  The PCR products were barcoded, pooled and sequenced on an Illumina MiSeq (page 1).  Ward teaches the non-invasive surveillance of patients is cost-effective.  Ward specifically suggests extra markers could be added to develop a highly sensitive diagnostic test for bladder cancer (page 2, para 1).  Ward teaches deep sequencing should reliably detect even very low levels of tumor DNA in large excess of non-tumor DNA (page 2, para 5).  

Even more, Anderson et al. disclose methods of improving the sensitivity for non-invasive detection of bladder cancer by performing size-based capture and enrichment of tumor cells in urine samples prior to assaying (page 1, abstract).  Anderson et al. teach that size-based capture and enrichment of tumor cells in urine specimens increase the robustness and sensitivity for non-invasive detection of bladder cancer (page 2, col 1). Anderson teaches filtering urine samples with Whatman Nuclopore track-etched filters (page 2, col. 1).  Figure 1 illustrates the increased detection of tumor based mutations.  Anderson concludes that pre-analytic processing of voided urine by sized-based filtration can increase the sensitivity for DNA-based detection of bladder cancer (abstract).  
Additionally, Steve et al. disclose methods for detecting and monitoring bladder cancer by identifying diagnostic genes harboring bladder cancer specific mutations (para 0051). Steve et al. prepare a list of 10 diagnostic genes and teach the top 7th diagnostic gene bearing bladder cancer specific mutations is MLL2 (para 0051). Steve et al. teach that genomic DNA, including cell-free DNA, can be found in the urine of patients with bladder cancer and that a target nucleic acid molecule can be detected by amplifying a nucleic acid sample in or obtained from a sample obtained from a patient, 
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the methods taught by Millholland and Ward to perform pre-analytic processing of the urine to filter the sample as taught by Anderson et al. Anderson concludes that pre-analytic processing of voided urine by sized-based filtration can increase the sensitivity for DNA-based detection of bladder cancer (abstract).  Filtering techniques are a type of normalization to enrich nucleic acids. 
Furthermore would have been prima facie obvious before the effective filing date of the claimed invention to analyze the MLL2 gene in the methods of Millholland or Ward. Ward specifically suggests extra markers could be added to develop a highly sensitive diagnostic test for bladder cancer (page 2, para 1).  Steve et al. teach that MLL2 is a well-known diagnostic for bladder cancer.  Thus, assaying for MLL2 mutations was known in the art at the time the invention and would have been obvious to detect bladder cancer.  
With regard to claims 48-50, the claims recite a step of “diagnosing”, “monitoring” and “determining”. The “diagnosing”, “monitoring” and “determining” does not result . 
Response to Arguments
	The response traverses the rejection.  The response very clearly states on the record that a PCR amplification prior to next generation sequencing is not that same as a normalization (see page 7 of response filed January 29, 2021).  The response additional states clearly on the record that since the normalization step ensures that the DNA is of amplifiable quality, it inherently occurs prior to any amplification and cannot be substituted by a PCR amplification.  Thus, in view of Applicant’s clear and clarifying remarks, the normalizing step a)  can not be read to be merely a PCR amplification.  
	The response asserts Millholland and Ward do not teach a normalization step.  This argument has been reviewed.  As noted by the response, Andersson teaches a pre-analytic processing of voided urine by size-based filtration to increase the sensitivity of the DNA based detection of bladder cancer.  The response appears to argue that 
	The response argues that Andersson provides a method to collect more cancer cells but not a method to ensure that the DNA is of amplifiable quality, as the normalization and capture septs presently claimed provide.  This argument has been considered but is not convincing.  As noted in the MPEP, the reason or motivation to modify the references may be for a different purpose or to solve a different problem.  The MPEP provides that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144 (IV)).  Even more, the reference appears to be performing the same normalization step and thus would inherently result in the same result of providing DNA is of amplifiable quality.  
Finally, the response argues that Steve does not disclose or suggest to perform a normalization of DNA and in fact Steve is completely silent about any processing in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Thus for the reasons above and those already of record, the rejection is maintained.

Claim(s) 6, 7, 12, 15, 68, is/are rejected under 35 U.S.C. 103 as being unpatentable over Millholland et al. (Research and Reports in Urology, Vol. 4, pages 33-40, 2012) or Ward et al. (PLOS, DOI:10.1371, February 22, 2016) in view of Andersson et al. (PLoS One. 2014; 9(4): e94023.), and in further view of Steve et al. (US 2014/0303001) as applied to Claims 1, 2, 5, 11, 14, 48-50, 52-58, 61-67in further view of Zwarthoff (Scand J. Urol Nephrol Suppl.  Vol. 218, pages 147-153, September 2008).
 Neither Millholland, Ward, Andersson nor Steve specifically teaches analysis of mutations in voided urine over time.  
However, Zwarthoff teaches detection of tumors of the urinary tract in voided urine.  Specifically patients with non-muscle invasive bladder cancer are monitored or surveillance using cystoscopy every 3-4 months in the first 2 years and yearly thereafter.  Zwarthoff teaches that biomarkers have been developed that potentially can detect recurrent bladder cancer in voided urine samples and may present an alternative for the invasive cystoscopy procedure.  

Response to Arguments
	The response traverses the rejection.  The response asserts Zwarthoff does not disclose normalizing nucleic acid or the use of hybrid capture with urine samples and therefore fails to remedy the deficiencies of the primary references Millholland or Ward alone or in combination with Andersson and Steve.  This argument has been considered but is not convincing for the reasons presented above.  
Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
April 16, 2021